DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 32-35 been renumbered 33-36.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “wherein the graft covering extends over an area of the outer frame that is larger than the area of the outer frame that the sealing member extends over”.
It is unclear which area of the frame the graft is supposed to cover. For example, ‘larger than the area of the outer frame” does not contain clear language with what location the graft covers.  Larger in what way? Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 7,510,575) in view of Dehdashtian et al.(WO 2006/005015).

Referring to claim 31, Spenser et al. discloses a transcatheter heart valve assembly comprising:
an inner frame(additional piece of PET 571) comprising a graft covering housing a prosthetic heart valve(col. 26, lines 30-34), wherein the graft covering(571) extends around the prosthetic heart valve(leaflets, 570) for providing sealing to the heart valve(col. 26, lines 30-34);
an outer frame(575) formed from a metallic material(col. 12, lines 28-31) and defining an gridded open cell configuration(Fig. 44a-b), and being secured to the graft covering by a plurality of stitches(col. 26, lines 35-47, suture, 576); 
and wherein the graft covering is made of polyester, polytetrafluoroethylene, expanded polytetrafluoroethylene, or a polymer(PET is a polymer and polyester, col. 26, lines 30-54),
wherein the heart valve assembly is configured to be deployed endovascularly through a femoral artery of the patient(the device of the prior art is fully capable of being crimped and later expanded for delivery),
and wherein the heart valve assembly has a radially compressed and a radially expanded orientation (col. 12, lines 31-36).
Additionally, several other embodiments of Spenser et al. discloses wherein the outer frame extends distally further than the prosthetic heart valve. (See Fig. 14, region 232, marker extends further distally than the valve).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiment of Fig. 44 of Spenser et al. to have the distal region of the outer frame extend further than the prosthetic valve as taught in the embodiment of Fig. 14 in order to allow visualization of the stent during delivery. 
Spenser et al. lacks a detailed description of a sealing material positioned externally to the outer frame for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks, wherein the sealing material is attached to the outer frame,  wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame; and wherein expansion of the heart valve assembly from the radially compressed orientation to the radially expanded orientation is configured to press the radially extending fibers into engagement with native leaflets of the aorta of a patient.
Dehdashtian et al. discloses a heart valve in the same field of endeavor with a sealing material (256) positioned externally to an outer frame(252) for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks(paragraph 145), wherein the sealing material is attached to the outer frame(Fig. 22), wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame(paragraph 145); wherein expansion of the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the heart valve assembly of Spenser et al. to include a sealing member positioned externally to an outer frame as taught in Dehdashtian et al. in order to provide additional sealing against leakage. Additionally, Spenser et al. teaches an outer sealing member (21) in the embodiment of Fig. 1.  

Claims 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 7,510,575) in view of Dehdashtian et al.(WO 2006/005015) and Bahler et al. (US 2005/0273155).

Referring to claim 32, Spenser et al. discloses a transcatheter heart valve assembly comprising: 
an inner frame(additional piece of PET 571) comprising a graft covering housing a prosthetic heart valve(col. 26, lines 30-34), wherein the graft covering(571) extends around the prosthetic heart valve(leaflets, 570) for providing sealing to the heart valve(col. 26, lines 30-34);
an outer frame(575) formed from a metallic material(col. 12, lines 28-31) and defining an gridded open cell configuration(Fig. 44a-b), and being secured to the graft covering by a plurality of stitches(col. 26, lines 35-47, suture, 576); 
and wherein the graft covering is made of polyester, polytetrafluoroethylene, expanded polytetrafluoroethylene, or a polymer(PET is a polymer and polyester, col. 26, lines 30-54),
wherein the heart valve assembly is configured to be deployed endovascularly through a femoral artery of the patient(the device of the prior art is fully capable of being crimped and later expanded for delivery),
wherein the heart valve assembly has a radially compressed and a radially expanded orientation (col. 12, lines 31-36).
Additionally, several other embodiments of Spenser et al. discloses wherein the outer frame extends distally further than the prosthetic heart valve (See Fig. 14, region 232, marker extends further distally than the valve).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiment of Fig. 44 of Spenser et al. to have the distal region of the outer frame extend further than the prosthetic valve as taught in the embodiment of Fig. 14 in order to allow visualization of the stent during delivery. 
Spenser et al. lacks a detailed description of a sealing material positioned externally to the outer frame for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks, wherein the sealing material is attached to the outer frame,  wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame; and wherein expansion of the heart valve assembly from the radially compressed orientation to the radially expanded orientation is configured to press the radially extending fibers into engagement with native leaflets of the aorta of a patient.
Dehdashtian et al. discloses a heart valve in the same field of endeavor with a sealing material (256) positioned externally to an outer frame(252) for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks(paragraph 145), wherein the sealing material is attached to the outer frame(Fig. 22), wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame(paragraph 145); wherein expansion of the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the heart valve assembly of Spenser et al. to include a sealing member positioned externally to an outer frame as taught in Dehdashtian et al. in order to provide additional sealing against leakage. Additionally, Spenser et al. teaches an outer sealing member (21) in the embodiment of Fig. 1.  
Modified Spenser et al. lacks a detailed description of the graft covering extending over an area of the outer frame that is larger than the area of the outer frame that the sealing material extends over and wherein the graft covering extends distally further than the sealing material. 
Bahler et al. teaches a stent graft in the same field of endeavor, where the graft covering extends over an area of the outer frame (Fig. 8, graft material 11 extends over the frame of body 12) that is larger than the area of the outer frame that the sealing material (sealing zone 21, paragraph 148)) covers, and wherein the graft covering extends distally further than the sealing material (Fig. 8) for the purpose of helping to provide a better seal graft portion and walls of the vessel in which the device is placed (paragraph 148). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the graft covering of modified Spenser et al. as taught in Bahler et al. in order to provide a better seal graft portion and walls of the vessel in which the device is placed.
Referring to claim 33, as modified in claim 31 above, Spenser et al. discloses the heart valve assembly includes a delivery assembly(col. 12, lines 4-17), wherein the delivery assembly includes a catheter that the valve assembly is contained therewithin when in the compressed orientation(col. 12, lines 4-17), and a balloon within the radially compressed heart valve assembly for expanding the heart .

Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US 7,510,575) in view of Dehdashtian et al.(WO 2006/005015) and Levi et al. (US 9,393,110).

Referring to claims 35-36, Spenser et al. discloses a transcatheter heart valve assembly comprising:  an inner frame(additional piece of PET 571)  comprising a graft covering housing a prosthetic heart valve(col. 26, lines 30-34), wherein the graft covering extends radially outwardly around the prosthetic heart valve(leaflets, 570)  and radially inwardly of the outer frame for providing sealing to the heart valve(Fig.44B);
an outer frame(575) formed from a metallic material(col. 12, lines 28-31) and defining an gridded open cell configuration(Fig. 44a-b), and being secured to the graft covering by a plurality of stitches(col. 26, lines 35-47, suture, 576); and
and wherein the graft covering is made of polyester, polytetrafluoroethylene, expanded polytetrafluoroethylene, or a polymer(PET is a polymer and polyester, col. 26, lines 30-54),
wherein the valve assembly is balloon expandable during endovascular deployment (col. 12, lines 4-8).
Spenser et al. lacks a detailed description of a sealing material positioned externally to the outer frame for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks, wherein the sealing material is attached to the outer frame,  wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame; 

Dehdashtian et al. discloses a heart valve in the same field of endeavor with a sealing material (256) positioned externally to an outer frame(252) for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks(paragraph 145), wherein the sealing material is attached to the outer frame(Fig. 22), wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame(paragraph 145); wherein the sealing material(256) includes a plurality of radially extending fibers that form a circumferential surface that extends outwardly of the outer frame(paragraph 145); wherein the fibers cover at least two circumferentially extending rows of grids formed in the open cell configuration and the at least two circumferentially extending rows radially overlap with the prosthetic leaflets (Fig. 22, two rows of stent 252 covered) wherein expansion of the heart valve assembly from the radially compressed orientation to the radially expanded orientation is configured to press the radially extending fibers into engagement with native leaflets of the aorta of a patient(paragraph 145, discloses the compressible material 256, is compressible and expands after deployment; the material is held against the outer frame).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the heart valve assembly of Spenser et al. to include a sealing member positioned externally to an outer frame as taught in Dehdashtian et al. in order to provide additional sealing against leakage. Additionally, Spenser et al. teaches an outer sealing member (21) in the embodiment of Fig. 1.  
Modified Spenser et al. lacks a detailed description of the graft covering extends beyond the proximal end of the outer frame and over the proximal end thereof to cover the proximal end of the outer frame.
Levi et al. discloses a graft covering (18) that extends beyond the proximal end of the outer frame and over the proximal end thereof to cover the proximal end of the outer frame for the purpose of fill in gaps between the frame 12 and the surrounding native annulus to assist in forming a good fluid-tight seal between the valve and the native annulus.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the graft covering of modified Spenser et al. to extend beyond the proximal end of the outer frame and over the proximal end thereof to cover the proximal end of the outer frame for the purpose of filling in gaps between the frame and the surround native annulus to assist in forming a good fluid-tight seal between the valve and the native annulus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774